The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 01/12/21 .
a. Independent claims have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8, 9, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bugenhagen (US 2016/0048403, “Bugenhagen”) and Salam et al. (US 2010/0315946, “Salam”) in view of Hieda (US 2012/0170477, “Hieda”) and further in view of Bugenhagen (US 2015/0049601, hereinafter “Bugenhagen’601”).
Regarding claim 1, Bugenhagen discloses a logical Network Interface Device (NID) comprising:
a first NID connected to a peer NID (See 135a-b fig.1, NIDs at Customer Main Office and Customer Satellite Office); and
- a second NID (See 140a fig.1, a NID) connected to the peer NID (See 140b fig.1, one of the NID at the satellite office) and communicatively coupled to the first NID (See fig.1, as shown in 105 fig.1), wherein the first NID and the second NID are each connected to a network element for redundant communication to the peer NID (See fig.1 and ¶.61, use redundant connectivity services to ensure minimal, if not zero down time), wherein the first NID actively operates an active maintenance endpoint in an Operations, Administration, and Maintenance (OAM) session with the peer NID (See ¶.65, OAM frame flows might be sent or received over OAM channels between each NID).
Bugenhagen does not explicitly disclose what Salam discloses,
- wherein the active maintenance endpoint synchronizes OAM session data with a dormant maintenance endpoint at the second NID (See 64 fig.4 and ¶.27, the main and backup states of a maintenance end point (MEP) are synchronously updated by processing continuity check messages).
Bugenhagen discloses two separate NICs at a customer satellite office for a redundant connection (See fig.1), but does not explicitly discloses “one peer NID for two input connections at one of the sites and/or a node”. However, Hieda discloses one virtual NIC for two physical NICs at a computer and the virtual NIC is a software-emulated virtual NIC and the computer 100 identifies this virtual NIC 107 as an NIC (See fig.1-7 and ¶.57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the active maintenance endpoint synchronizes OAM session data with a dormant maintenance endpoint at the second NID” as taught by Salam and “one peer NID for two input connections at one of the sites or a node” as taught by Hieda into the system of Bugenhagen, so that it provides a way of improving the performance of redundancy condition for a maintenance end point MEP by identifying a failure (Salam, See ¶.27) in a network with a peer node having one virtual NIC (Hieda, See fig.1-5).
Bugenhagen discloses the first NID and the second NID, but does not explicitly disclose the added claim limitations “wherein the first NID and the second NID each separately maintains an OAM session database of the OAM session data.”
Bugenhagen and Bugenhagen’601 are analogous art because they are from the same field of endeavor with respect to presentation method.
Bugenhagen’601 discloses “wherein the first NID and the second NID each separately maintains an OAM session database of the OAM session data (See 230 fig.11 and ¶.67, the disclosed embodiments may deploy two OAM sessions, one inside the shaper and one outside the shaper. In this embodiment, the post-shaped OAM session would track "good throughput" (shown, e.g., as the solid arrows along portions of the in-band channel 230 in FIG. 11) and change the shaper itself as opposed to depending upon the carrier to detect and signal the shaper; See 115 fig.1 and ¶.40, one or more of NID; See ¶.43, dedicated database clients).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the first NID and the second NID each separately maintains an OAM session database of the OAM session data” as taught by Bugenhagen’601 into the system of Bugenhagen, Salam, and Hieda, so that it provides a way of employing a self-maintaining intelligent and for OAM server function to determine status of the network connection between the at least two network device (Bugenhagen’601, See ¶.8 and ¶.67).

Regarding claim 2, Bugenhagen does not explicitly disclose what Salam discloses “the dormant maintenance endpoint becomes the active maintenance endpoint responsive to a protection switch, and wherein the dormant maintenance endpoint has the OAM session data in a database based on synchronization with the first NID (Salam, See 70 fig.4 and ¶.27, switching from the backup mode to the active mode).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 5, Bugenhagen discloses “the active maintenance endpoint performs one or more of a generator function, a collector function, and a reflector function, each configured to provide data to the dormant maintenance endpoint (Bugenhagen, See ¶.11, serve as an OAM frame generator).”

Regarding claim 6, Bugenhagen does not explicitly disclose what Salam discloses “the active maintenance endpoint and the dormant maintenance endpoint have the same configuration and the OAM session data such that peer NID is configured to operate the OAM session with either one based on protection (Salam, See ¶.15, provide protection against failure).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 1.

Regarding claim 8, it is a Network Interface Device claim corresponding to the claim 1, except the limitations “a first port, a second port, a communication interface, and a circuitry (See fig.1-2 and ¶.17, one or more interface ports for OAM; See ¶.127, integrated circuit)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 9, 12, and 13, they are claims corresponding to claims 2, 5, & 6, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claim 15, it is a method claim corresponding to the device claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claims 16, 19, and 20, they are claims corresponding to claims 2, 5, & 6, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Claims 3, 4, 7, 10, 11, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bugenhagen and Salam and Hieda in view of Bugenhagen’601 and further in view of Missett et al. (US 2014/0226972, “Missett”).
Regarding claim 3, Salam discloses “the active maintenance endpoint synchronizes with the dormant maintenance endpoint”, but does not explicitly disclose what Missett discloses “by providing copies of OAM Protocol Data Units (PDUs) (See ¶.27, provides a continuity check message OAM PDU to the remote NID).” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “by providing copies of OAM Protocol Data Units (PDUs)” as taught by Missett into the system of Bugenhagen, Salam, Hieda, and Bugenhagen’601, so that it provides a way of providing the formatted CCM OAM PDU to the respective remote NID to support the service provider MEG and MEP with continuity check (Missett, See ¶.27).

Regarding claim 4, Salam discloses “the active maintenance endpoint synchronizes with the dormant maintenance endpoint”, but Bugenhagen, Salam, Hieda, and Bugenhagen’601 do not explicitly disclose what Missett discloses “by providing relevant information from OAM Protocol Data Units (PDUs) (See ¶.27, OAM status information).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 3.

Regarding claim 7, Bugenhagen, Salam, and Missett disclose “the OAM session data relates to any of continuity checks (Salam, See ¶.10, processing continuity check), loopbacks (Bugenhagen, See ¶.79, loopback information), linktrace (Bugenhagen, See ¶.20, trace router information), delay measurements and packet loss measurements (Missett, See ¶.23, loss monitoring and delay monitoring).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 3.

Regarding claims 10, 11, and 14, they are claims corresponding to claims 3, 4, and 7, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claims 17 and 18, they are claims corresponding to claims 3 & 4, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations, using the prior art of record in the current prosecution of the claims and reject the newly added claim limitations with a new prior art by Bugenhagen’601, which is analogous art to the primary reference by Bugenhagen because they are from the same field of endeavor with respect to presentation method. Therefore, the examiner disagrees respectfully.

                                         Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.    

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411